Citation Nr: 0311535	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  95-16 424	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection of a right hand and 
wrist disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection of a left knee disorder.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to a rating greater than 30 percent for a 
left shoulder disorder.   

5.  Entitlement to service connection for a right knee 
disorder.  

6.  Entitlement to service connection for a bilateral leg 
disorder.  

7.  Entitlement to service connection for a left wrist, hand, 
and arm disorder, characterized as carpal tunnel syndrome, to 
include on a secondary basis as due to the service connected 
left shoulder disorder.  

8.  Entitlement to service connection for a left hip 
disorder.




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1959 to March 1963 
in the U.S. Marine Corps and multiple subsequent periods of 
Reserve and Army National Guard service, to include multiple 
periods of active duty for training through October 1993.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from several rating decisions by the RO-including 
those dated in January 1993, June 1994, April 1995, May 1995, 
and September 1995.  The veteran had a local hearing in June 
1993 and another hearing before the undersigned Veterans Law 
Judge (VLJ), sitting at the RO, in October 2002.  



During the course of this appeal, the veteran has raised 
numerous new claims for service connection for encephalitis, 
headaches, hearing loss, a right shoulder disorder, a 
cervical spine disorder, hypertension, and an acquired 
psychiatric condition inclusive of a nervous condition and 
post-traumatic stress disorder (PTSD).  However, either a 
jurisdiction conferring notice of disagreement (NOD) has not 
been submitted concerning these additional issues, or there 
is no substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  Thus, the Board does not currently have 
jurisdiction to consider these claims.  38 C.F.R. § 20.200.  
So they are referred to the RO for appropriate development 
and consideration.

The veteran also appears to have submitted what may 
constitute informal claims for dental treatment, as a result 
of a February 1986 fall or subsequent injuries during one of 
his active duty training periods.  Since the dental claim 
also is not currently before the Board, it, too, is referred 
to the RO for appropriate action.

For the reasons discussed below, the claims for a right knee, 
back and bilateral leg disorder-which are on appeal, will be 
REMANDED to the RO for further development and consideration 
(as opposed to being referred).


FINDINGS OF FACT

1.  To the extent possible, all adequately identified 
relevant evidence, which is necessary for an equitable 
disposition of the claims herein decided, has been sought or 
obtained.  

2.  In August 1990, the RO denied the veteran's claim for 
service connection for a right hand or wrist condition 
because a chronic disability was not shown in service and the 
evidence did not otherwise show an etiological relationship 
of any sort to his military service; the veteran was notified 
of that decision in September 1990, and of his appellate 
rights; but he did not file a timely appeal, so that decision 
became final and binding on him in September 1991.  




3.  No additional medical evidence has been submitted since 
the RO's August 1990 decision showing a causal connection 
between any current right hand or wrist condition and the 
veteran's service in the military.

4.  In August 1990, the RO denied the veteran's claim for 
service connection for a left knee condition because a 
chronic disability was not shown in service and the evidence 
did not otherwise show an etiological relationship of any 
sort to his military service; the veteran was notified of 
that decision in September 1990, and of his appellate rights; 
but he did not file a timely appeal, so that decision became 
final and binding in September 1991.  

5.  An October 1993 service medical record showing the 
veteran's left knee was aggravated by service was received 
since the August 1990 RO decision; this evidence was not of 
record previously when the RO denied the claim and 
is so significant that it must be considered in adjudicating 
the claim for a left knee disorder.  

6.  A left knee disorder, if extant, is not due to any period 
of active service.  

7.  A left shoulder disorder, if extant, is not productive of 
more than some slight stiffness, on objective, credible 
examination of the veteran by medical professionals.   

8.  A left wrist, hand, and upper extremity disorder, 
characterized as carpal tunnel syndrome, if extant, is not 
due to any period of active service, or to a service 
connected left shoulder disorder (if extant).  

9.  A left hip disorder, if extant, is not due to any period 
of active service.




CONCLUSIONS OF LAW

1.  The August 1990 RO decision denying service connection of 
a right hand and wrist disability is final.  38 U.S.C.A. § 
7104(b) (West 2002).

2.  New and material evidence, with respect to the issue of 
whether a current right hand or wrist condition is related to 
service, has not been received since the RO's August 1990 
rating decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156a (2000).

3.  The August 1990 RO decision denying service connection of 
a left knee disorder is final.  38 U.S.C.A. § 7104(b) 
(West 2002).

4.  Neither a current diagnosis with a nexus to service, nor 
evidence of chronicity of symptomatology, was of record at 
the time of the August 1990 RO decision denying service 
connection for a left knee disorder; so the additional 
evidence received since that decision showing this is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156a (2000).

5.  Any current left knee disorder the veteran has was not 
incurred in or aggravated during service, and arthritis may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326 (2002).

6.  The criteria have not been met for a rating higher than 
30 percent for the 
service-connected residuals of the left shoulder injury.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2002).



7.  Any current left upper extremity disorder the veteran has 
was not incurred in or aggravated during service, and 
arthritis may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326 (2002).

8.  Any current ulnar neuropathy disorder the veteran has was 
not incurred in or aggravated during service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326 (2002).

9.  Any current left hip disorder the veteran has was not 
incurred in or aggravated during service, and arthritis may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

The VCAA and implementing regulations require, in part, VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  

There are certain exceptions, however, to the applicability 
of the VCAA.  Although recent VCAA regulatory amendments 
changed 38 C.F.R. § 3.156(a) insofar as the definition of 
what constitutes "new" and "material" evidence, this change 
only applies to petitions to reopen that were received on or 
after August 29, 2001.  66 Fed. Reg. 45, 620, 45, 630 (Aug. 
29, 2001).  Here, the veteran filed all underlying petitions 
to reopen his claims well before August 2001, so the new 
regulation does not apply with respect to the definition of 
what constitutes new and material evidence.

For petitions to reopen a finally denied claim on the basis 
that new and material evidence has been presented that were 
received by VA prior to August 29, 2001, there was no duty to 
assist a claimant with a claim to reopen unless either the 
claim had first been reopened, or the assistance involved 
obtaining records that were in VA's "constructive 
possession."  See Dunn v. West, 11 Vet. App. 462 (1998); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (although 
VA usually required to obtain VAMC medical treatment records 
since they are in control of VA and VA therefore knows, or at 
least should know, of possible existence and relevance, 
holding only applies to claims filed on or after July 21, 
1992, date of Bell decision).  However, prior to August 29, 
2001, VA still had a duty to inform a claimant of the 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a) (West 1991); Graves v. Brown, 8 Vet. App. 522, 525 
(1996).

Thus, in these cases, VA still has a duty to inform the 
veteran, particularly insofar as properly notifying him of 
the type of evidence needed to support his claim-and thereby 
complete his application for benefits.  VA would also, of 
course, obtain any Bell documents in the instant case.  
Additionally, where the Board determines that the claimant 
has produced new and material evidence, the claim must be 
reopened.  VA must then proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist-VCAA 
included, has been fulfilled.  

The Board additionally determines that VA's duties pursuant 
to the VCAA, where triggered, have been fulfilled.  In each 
instance, as it became apparent that there may be any 
information, or medical or lay evidence, not previously 
provided to VA, that may have been necessary to substantiate 
the veteran's claim, VA notified the veteran both of the 
necessary information, and also of which evidence the veteran 
was to submit, and which evidence VA would attempt to obtain 
on his behalf.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

The record shows the veteran was notified of the numerous RO 
rating decisions, and received an SOC and supplemental 
statements of the case (SSOC) repeatedly during the 
protracted course this appeal.  When considered collectively, 
those documents apprised him of the type of evidence needed 
to substantiate his allegations-and prevail, and of the 
governing laws and regulations.  The RO also notified him of 
what the evidence must show, what he needed to still submit, 
and what VA would obtain for him-if he provided the basic 
information necessary to conduct a search.  The RO also 
informed him that if he disagreed with the RO's consideration 
of the evidence, or reasons provided, he should write and 
explain why.  The RO thus informed him that he was to submit 
any additional evidence.  And in fact, the veteran has 
submitted six claims files full of evidence and argument.  

Even more importantly, the RO sent the veteran numerous VCAA 
development letters specifically informing him of what the 
evidence must show to establish his entitlement to service-
connected benefits, what evidence or information was needed 
from him personally, what he could do to help with his claim, 
when and where to send the information and evidence, and what 
VA had done on his behalf.  Although some notices were 
general VCAA letters pertaining to other claims he had on 
appeal, they were nonetheless excellent summaries of what was 
required from him, what VA would do for him, and of what the 
evidence must show for him to establish his entitlement to VA 
service-connected benefits.  



Moreover, during of his hearings, and in particular the 
October 2002 hearing before the undersigned, the veteran 
received a very detailed explanation of the various types of 
evidence he needed to submit to support his claim, i.e. 
competent medical nexus evidence.  However, he testified that 
he did not have such medical nexus evidence, from any of his 
medical providers, with respect to the claims at issue in the 
instant case.  Only that he, himself, had repeatedly tried to 
persuade his medical care providers that his disorders were 
service related.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify him what hypothetical evidence would be obtained by VA 
and what evidence would be obtained by him is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  

Here, though, there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
or 38 U.S.C.A. § 5103(a) (West 1991) reasonably affects the 
outcome of this case.  Hence, the Board finds that any such 
failure is inconsequential.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Further, for the claims at issue in the instant case, VA has 
done everything possible to assist the veteran.  He has had 
extensive treatment, review of that treatment by the RO, 
multiple hearings on his contentions, and every opportunity 
to submit supporting evidence and argument, and, in fact, he 
has overwhelmingly done so.  

Further development and further expending of VA's limited 
resources is simply not warranted in this case, since the 
veteran has been given ample notice of the need to submit 
supporting evidence or argument.  He also will not be 
prejudiced by the Board's decision because VA already has 
fulfilled its duties, to the extent possible, with respect to 
the claims at hand.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  New and Material Evidence

Decisions of the RO-if not timely appealed, are final and 
binding on the veteran based on the evidence then of record. 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).  But it is possible to reopen a previously 
denied and unappealed claim by submitting evidence that is 
both new and material.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.104(a), 3.156(a).

The Board must determine whether new and material evidence 
has been submitted because it affects the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
presented, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Evidence is new and material if it was not previously 
submitted and bears directly and substantially upon the 
specific matter under consideration, and is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In determining whether the evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additionally, where the Board determines that the claimant 
has produced new and material evidence, the claim must be 
reopened.  VA must then proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist-VCAA 
included, has been fulfilled.  


III.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right hand and 
wrist disability

The RO initially denied a February 1990 claim for a right 
wrist and elbow disorder in an August 1990 rating decision 
(RD).  The RO noted that the veteran's service medical 
records (SMRs) from a period of service during April 11 to 
April 26, 1987 revealed that the veteran injured his right 
hand during softball play, and that he was prescribed and ace 
bandage and light duty for three days; but found that no 
chronic disability was shown that was due to any period of 
service.  Thus, the RO concluded that the injury was acute 
and transitory.  The RO notified him of that decision and of 
his procedural and appellate rights in September 1990.  The 
veteran did not perfect an appeal, and that decision became 
final in September 1991.  Thus, there must be new and 
material evidence since the August 1990 RO decision to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103.

The veteran next submitted petitions to reopen his claim, 
which were ultimately denied in a June 1994 rating decision 
that was perfected by a January 1995 notice of disagreement 
(NOD) and a May 1995 VA Form 9.  

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, regardless 
of whether the previous denial was appealed to the Board.  
See generally Jackson v. Principi, 265 F.3d 1366 (2001).

The veteran requested a travel board hearing, which was 
completed in October 2002 by the undersigned.  

Essentially, the veteran's contentions have remained 
unchanged since February 1990.  Specifically, the veteran 
testified that he aggravated a pre-existing wrist injury 
during this active duty training period, in the above 
mentioned softball game injury, where he fell on his wrist.  

Since the veteran filed his claim in February 1990, he has 
submitted volumes of evidence, (five additional claims files 
to be exact) further expanding and reiterating his 
contentions that he has a current right hand and wrist 
disorder, and that this perceived disorder "must be" due to 
service, because he has suffered no other injuries to his 
right hand and wrist.  VA treatment reports are also of 
record, as is the veteran's complete file from his National 
Guard Service-including his many private hospitalization 
reports from each period of active duty training during 
summer camp where he reported injuries on each of his last 
days of active duty service.  He has also submitted copies of 
VA and other treatment records, with annotations, and the 
Social Security Administration (SSA) has sent a copy of the 
veteran's complete file with that office, which consists 
largely of VA records initially photocopied by VA and sent to 
SSA in the processing of that agency's decision. 

Although the veteran testified that he believes his right 
hand and wrist disorder is due to service, it is simply not 
probative to the issue of whether new and material evidence 
has been submitted sufficient to reopen a claim of service 
connection for a right hand and wrist disorder which was 
denied on the basis that there was no medical evidence 
showing a relationship between a currently diagnosed disorder 
and service, as lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211 (1993); Hickson v. 
West, 11 Vet. App. 374 (1998).  See Bostain v. West, 
11 Vet. App. 124 (1998) (lay hearing testimony which is 
cumulative of previous contentions considered by 
decisionmaker at time of prior final disallowance of 
the claim not new evidence).

While the clinical record is new, in that is was not of 
record in 1990, it shows only the veteran's current 
complaints, and the examiner's current findings-if any 
findings are found on objective examination.  Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.)  

As the undersigned specifically pointed out to the veteran at 
his October 2002 hearing, it is this critical piece of 
evidence that is key to reopening his case-without it, his 
claim must fail, because it was already denied on the merits 
in August 1990.  In particular, the undersigned also 
specifically asked the veteran if he had any type of evidence 
that would show such a nexus, beyond his own personal 
belief-and he testified that he did not.  

Thus, the Board must point out that there remains no new 
evidence with respect to the specific matter at hand-whether 
there is a current chronic disability that is due to any 
period of service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Although the veteran has also claimed that his initial injury 
was in 1962 or 1963, while on active duty, and submitted 
mountains of clinical evidence, none of the submissions show 
that he currently has a medically diagnosed right hand or 
wrist disability that is in any way due to either period of 
service.  

In fact, the newly received evidence tends to show instead 
that the veteran has multiple somatic complaints, with a 
hysterical reaction to testing.  

Thus, this evidence, while it certainly may be new, is simply 
not probative to the question the Board must address in the 
instant case, and does therefore not constitute material 
evidence sufficient to re-open a claim that has previously 
been denied.  Therefore, the petition to reopen must be 
denied.  


IV.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disorder.

The RO initially denied a February 1990 claim for a left knee 
disorder in an August 1990 rating decision (RD).  The RO 
noted that the veteran's service medical records (SMRs) from 
a period of service during April 11 to April 26, 1987 
revealed that the veteran also injured his left hand during 
softball play, and that he was prescribed an ace bandage and 
light duty for three days; but that no chronic disability was 
shown that was due to any period of service.  Specifically, 
although a history of 1983 arthroscopy surgery was noted, the 
RO reviewed the veteran's SMRs and other clinical records, 
and concluded that the in-service injury to the veteran's 
left knee was acute and transitory, because the evidence did 
not show a current chronic left knee disability that was due 
to service.  The RO notified him of that decision and of his 
procedural and appellate rights in September 1990.  The 
veteran did not perfect an appeal, and that decision became 
final in September 1991.  Thus, there must be new and 
material evidence since the August 1990 RO decision to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103.

The veteran submitted a petition to reopen in January 1992, 
which the RO ultimately denied in a January 1993 RD, which 
was the subject of a February 1993 NOD, and which was 
ultimately perfected by the veteran in August 1993.  

Since the RO's August 1990 decision, the veteran's entire 
Army National Guard file has been associated with the record, 
as noted in the discussion above.  Part of those records 
include a report of the veteran's Medical Evaluation Board 
(MEB) proceedings, which was conducted prior to his discharge 
from the Army Reserve component of his Wisconsin National 
Guard service.  A MEB cover sheet, dated October 1993, 
includes a diagnosis of mild degenerative changes with pain 
in both knees, and indicates that this disorder was 
permanently aggravated by service, with the recommendation 
that the veteran be given a Physical Evaluation Board (PEB).  

This evidence is new, in that it was not of record at the 
time of the August 1990 decision.  It is also, presuming its 
credibility, material to the issue of whether the veteran 
carries a current chronic diagnosis that is in any way 
related to any period of active service.  Thus, the claim is 
reopened.  

Again, the Board reiterates that VA's duties, both to notify 
and assist the veteran in the prosecution of this claim, have 
been overwhelmingly fulfilled.  

Although the veteran's claim is reopened based on this new 
and material evidence, this MEB finding is in no way 
dispositive.  Adjudication of the veteran's claim does not 
end with the conclusion that new and material evidence has 
been submitted.  The Board must now address the merits of the 
underlying claim of service connection for a left knee 
condition.  

In the adjudication that follows, the Board must make 
findings of fact as to the credibility and competence of the 
evidence; and then determine, as a mixed application of the 
pertinent laws to the facts of the instant case, the 
probative value, or weight, of the evidence that supports the 
veteran's claim, and the weight of the evidence that 
preponderates against the claim.  Unless the probative 
evidence of record preponderates against the claim (or unless 
further developmental action or due process considerations 
require a remand), the claim is granted.  

Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have 
the same probative value.

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  An expressed recognition of the 
difficulties of remembering specific dates or events that 
happened long ago would also be pertinent.

The competence of a witness to testify or offer an opinion is 
a finding that rests not on veracity, but on the skills, 
training, or expertise of a witness that would qualify him to 
offer such an opinion.  In particular, lay people not 
possessing medical expertise cannot give a competent medical 
opinion on such additional determinative issues as current 
diagnoses and causal connection to service.  See Espirutu v. 
Derwinski, 2 Vet. App. 492, 494 (1991) (a lay person is 
competent to state that certain in-service symptomatology was 
experienced or witnessed, but is not competent to offer a 
medical opinion as to the cause or etiology of the claimed 
disability.)   

The Board must account for the evidence, which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, to show the requisite connection between the 
current disability and service, the record must include:  (1) 
medical evidence confirming the veteran currently has the 
disability alleged, (2) medical evidence, or in certain 
circumstances lay testimony, of a relevant in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus/causal link between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Service connection for arthritis can also be established on a 
presumptive basis, if it is shown by competent evidence that 
it became manifest to a degree of 10 percent or more within 
the first post service year.  38 C.F.R. § 3.307, 3.309.

Once this new material evidence is evaluated in context of 
the entire evidence of record, both old and new, it is clear 
to the Board that no current chronic left knee disability is 
diagnosed, which is shown by the probative evidence of record 
to be due to any period of active service.  

As the examiner of his MEB examination noted, the although 
the veteran had subjective complaints of pain, there were no 
objective signs of pain on examination.  Additionally, 
although the veteran talked a lot about pain during the 
testing portion of his examination, halfway through the test 
period, he went to the Px, where he got out of the wheelchair 
he was previously in, got what he wanted, "again, [with] no 
overt signs of discomfort."  However, at the end of the 
testing period approximately 50 minutes later, he stated that 
he could not get out of his wheelchair without the assistance 
of the staff, due to discomfort.  He was assessed with 
multiple somatic complaints with a hysterical reaction to 
testing.  

During an objective examination in October 1993, the veteran 
reported a history of bilateral knee pain.  The examiner 
noted that the veteran reportedly had surgery on the left 
knee in June 1983, and that he awoke one morning, 
"approximately 4 weeks prior to this visit" with his left 
knee locked.  He reported multiple episodes of locking to the 
left knee, with recurrent effusions and buckling of the left 
knee.  The veteran had pain, tenderness, and a positive 
McMurray's test.  X-ray examination reports were generally 
unremarkable, except for some early traces of medial 
compartment arthritis.  Additional testing revealed a 
possible torn medial meniscus.  Historically, an arthroscopy 
procedure was done in 1983, without an ultimate diagnoses on 
the chart.  The veteran reportedly did well after that, but 
still complained of left knee pain.  

Although the veteran again reported injuring his left knee at 
the same softball incident in April 1987 during this 
examination, as the RO noted in 1990, the veteran was 
prescribed an ace wrap bandage, and given a three day profile 
with no further medical evidence of a left knee disability 
from May 1987 to August 1990.  The RO found, in August 1990, 
that the April 1987 injury was acute and transitory, and the 
Board agrees.  The competent medical evidence does not show 
that the veteran had left knee objective evidence of 
complaints until much later.   Since the service medical 
records are far more contemporaneous to the relevant time in 
question, they are inherently more reliable and probative 
than the unsubstantiated lay allegations.  See Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996).  

In particular, the Board notes that the veteran's profile 
allowed for limited duty, as long as the veteran did not 
participate in PT, or prolonged marching, standing or 
running, for more than 10 minutes.  The ER record of the 
injury shows that the veteran was seen at 7:24 pm on April 
18, 1997, and that he reported injuring his left knee and 
right hand the day before.  The examiner specifically found 
that although the veteran's left knee was swollen, he had 
good range of motion, and his leg was stable.  He was 
discharged in ambulatory condition.  Additional service 
records show that although the veteran was felt to be unfit 
for duty, his multiple medical problems did not make him 
unfit, in and of themselves, but that instead the veteran had 
multiple incidents of interference with satisfactory 
performance of duty.  

The Board finds the report of this October 1992 fitness for 
duty examination more probative that the MEB October 1993 
cover sheet, because it is more comprehensive, and provides 
reasons and bases for the medical conclusions reached in the 
report, where as the cover sheet does not.  

Additionally, the report of a February 1999 VA examination 
specifically shows that the examiner concluded that none of 
the veteran's knee problems were due to service, but rather 
were either consistent in a man his age and condition, or 
were psychological in nature.  Furthermore, objective 
examination of the knees revealed no specific knee physical 
findings, but normal strength and normal motion.  

The Board notes that the veteran submitted an additional 
statement to be added to his hearing testimony that he forgot 
to convey at his hearing before the undersigned.  In 
particular, the veteran avers that he "re-aggravated" his 
left knee during the baseball game in Tomah, Wisconsin, in 
June 1987.  Although the Board has considered the veteran's 
hearing testimony, he, as a lay person, is simply not 
competent to offer an medical opinion or medical diagnosis of 
a current left knee condition.  This, instead, requires a 
supporting medical opinion.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).



Thus, although the veteran believes that he has a current, 
chronic left knee disability that is due to this in-service 
fall in April 1987, statements by laypersons, while credible 
to assert what they have personally witnessed, do not 
constitute competent medical evidence, and are insufficient 
to show a causal connection to service.  See Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994).  

In brief, there is no competent, probative medical evidence 
of record showing that any current chronic left knee 
disability, to include minor degenerative change, is due to 
any period of active service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application, and the claim must be denied.  


V.  Entitlement to a rating greater than 30 percent for a 
left shoulder disorder

In August 1990, the RO granted service connection for 
residuals of a left shoulder injury (rotator cuff tear) 
sustained during service while playing softball.  
A 10 percent rating was assigned.  The veteran also injured 
his left shoulder in yet another active duty training period, 
this time from May to June 1987.  He was assessed with a 
possible rotator cuff tear after that incident, and did 
receive 
follow-up treatment for objective shoulder findings in August 
1987, January 1988 and December 1989.  

This appeal arises from an August 1995 claim for an increased 
rating, which was the subject of a September 1995 RD.  The 
veteran disagreed with the percentages assigned in that 
action, and subsequently perfected his appeal in an April 
1996 Central Office hearing.  

The Board finds the opinion expressed by the examiner of the 
veteran's October 1993 MEB particularly probative, with 
respect to the objective level of left shoulder impairment in 
this regard.  That examiner found that the veteran brought in 
a suitcase full of records and x-rays, maintaining that 
numerous disabilities were due to the fall in 1987 during the 
softball game, but found little objective evidence for the 
veteran's complaints.  Specifically:  

I had a very difficult time examining 
[the veteran] and getting a history, 
because of his tremendous exaggeration of 
symptoms and perseverance of explanation 
about details totally unrelated to his 
care.  There is evidence of surgery on 
both knees and back, without clear 
evidence of duty related injuries... .  As 
a note, I will not operate on this person 
because of his tremendous emotional 
overlay and exaggeration about symptoms.  
I do not believe surgery will correct any 
of his symptoms until his emotional 
balance is restored.  

In September 1999, the veteran was afforded a VA compensation 
and pension examination.  Prefacing that report, the examiner 
highlighted the following excerpt that the Board finds so 
significant, probative, and indeed dispositive of the instant 
matter, that it is quoted in near entirety:  

After having reviewed this veteran's 
[then] four volume claims folder on two 
separate occasion prior to this 
examination, I felt it imperative that I 
observe the veteran when he arrives at 
our Satellite Outpatient Clinic, as well 
as observe him walking into the clinic,  
and contrast that to my observations when 
he is brought back to the examining room, 
and in the examining room.  I observed 
this veteran arrive at the clinic 
slightly before 0900...[he] moved somewhat 
stiffly, but he got out of his automobile 
in a normal manner, and had relatively 
free range of motion of his shoulder.  He 
did not use any prosthetics in 
ambulation.  He moved to the intake area 
of the clinic freely, without difficulty.  
While standing at the intake desk, he was 
able to put his arms up on the desk and 
gesture with his left arm frequently, 
moving his left arm above the plane 
horizontal to the ground.  There was no 
observable objective pain.  The intake 
clerks also noted that the veteran moved 
freely.  (This point is important because 
after I had seen the veteran, the clerk 
who had helped him came up to me and 
asked me what had happened between the 
time that he walked in to see her and I 
called him back to see me.  The clerk 
noted that he went from moving freely 
without evidence of pain to a bizarre 
hunched over, almost hunchback type gait 
when I called him back to the exam room)!  
I observed him sitting in the waiting 
area...and at one time [he] used his left 
hand to scratch his left ear and to put 
his hand one the side of his head.  It is 
my opinion that this veteran is a 
completely unreliable historian.  

With regard to the objective examination, the examiner stated 
that he did not, and would not, place validity upon the range 
of motion examination obtained from this veteran.  

Thus, the Board finds that these examination reports support 
both the proposition that the veteran's subjective complaints 
are out of proportion to his objective disability picture, 
and the proposition that the examination reports 
themselves--insofar as the veteran is aware that he is being 
observed while examined--are unreliable.  

Although the veteran's representative has specifically 
requested, at the October 2002 hearing, that an additional VA 
examination be conducted, due to the passage of time, the 
Board determines, based on the facts and circumstances of 
this case, in 1993, and again in 1999, (and again based on 
the veteran's hearing testimony in October 2002) that the 
scheduling of any VA examination in an attempt to obtain an 
objective disability picture of the veteran's service-
connected left shoulder condition would be an exercise in 
futility at this point in time-at least until, 
as the October 1993 examiner recommended, the veteran's 
"emotional balance is restored."  

Therefore, the Board places a great deal of reliance upon the 
pre-examination functional observations and evaluation by the 
September 1999 VA examiner, the VA clerks, and the additional 
VA examiner who also reportedly observed the veteran during 
his active ranges of motion in the parking lot, the clinic 
entry, and the waiting room, prior to his scheduled 
examination.  In brief, it is the only credible objective 
evidence of record.  

Thus, although the veteran demonstrated his arm limitation of 
motion from his side during his October 2002 hearing, the 
Board finds the probative value of this demonstration rather 
low, and outweighed by the more probative September 1999 
finding.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Under Code 5201, 
limitation of motion of the arm, limitation to 25 degrees 
from the side warrants a 40 percent rating for the major arm.  
A 30 percent rating is warranted when motion is limited to 
midway between the side and shoulder level, and a 20 percent 
rating is warranted when limitation of motion is at the 
shoulder level.  Additionally, under Diagnostic Code 5203, 
impairment of the clavicle or scapula, dislocation, warrants 
a 20 percent evaluation.  Nonunion of the clavicle with loose 
movement also warrants a 20 percent evaluation.  Without 
loose movement, nonunion of the clavicle warrants a 10 
percent evaluation.  Malunion of the clavicle or scapula 
warrants a 10 percent evaluation.  Such disability is not 
shown in VA evaluation reports or in treatment records.  
Accordingly, we must look to other potentially applicable 
rating provisions.

However, as there is no evidence of humerus impairment or 
clavicle or scapula impairment, ratings greater than 30 
percent are not warranted under Diagnostic Codes 5202 or 
5203.  Additionally, as the veteran was observed using his 
left hand to scratch his left ear and to put his hand to one 
the side of his head, the Board finds that a rating greater 
than 30 percent is simply not shown by the probative, 
competent medical evidence of record, under Diagnostic Code 
5201, or any Diagnostic Code.  

The Board has considered the veteran's complaints of pain and 
limitation of function he associates with both this disorder 
and his other orthopedic disabilities in light of the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The regulations provide the caveat that dysfunction due to 
pain must be supported by adequate pathology as well as 
evidence by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  VA regulations mandate consideration of functional 
impairment due to pain.  However, several factors 
preponderate against the assignment for a higher rating under 
either 38 C.F.R. §§ 4.40, 4.45, 4.59 or DeLuca.  

First, the veteran's pain is not supported by adequate 
pathology, as noted both in the October 1992 fitness for duty 
examination notes, the October 1993 MEB opinion, and the 
September 1999 VA examination report.  Further, DeLuca 
contemplates a disability scenario where the claimant has 
additional periods of functional impairment, or "flare-ups" 
that are not always demonstrated on examination.  In this 
case, the veteran specifically testified at his October 2002 
hearing that his pain was universally constant, thus, no 
periods of flares are demonstrated.  

In brief, there is no probative medical evidence showing that 
an increased evaluation is warranted for the service-
connected left shoulder disability.  


VI.  Entitlement to service connection for a left wrist, hand 
and elbow disorder, characterized as carpal tunnel syndrome, 
to include on a secondary basis as due to the service 
connected left shoulder disorder.

The veteran submitted his claim for a left upper extremity 
disorder, to include a left wrist, hand, and elbow disorder, 
characterized as due to carpal tunnel syndrome, in August 
1992.  The claim was denied in January 1993, and ultimately 
perfected in August 1993.  



Additionally, the Board points out that although service 
connection for a left elbow disorder has been separately 
adjudicated on a secondary basis, as due to the service-
connected left shoulder disorder, this theory of the 
veteran's claim is part of the already perfected issue of 
service connection for a left upper extremity disorder.   

Again, although the current evidence of record may show some 
current upper left extremity complaints, there is simply no 
evidence to show that any of the claimed conditions or 
symptomatology is due to any period of active service.  

In particular, although the veteran had a left carpal tunnel 
release performed at a VA medical facility in August 1992, 
and additional treatment in August and September for an 
infection resulting from the veteran falling on the surgical 
wound, there is no evidence in the service medical records to 
show that this carpal tunnel disorder, or any other chronic 
disorder of the upper left extremities, is in any way due to 
service.   

Although the veteran has reported to medical care providers 
that he landed on his left shoulder and side during the 1987 
softball injury, review of the record reveals that the 
veteran injured his right hip and right calf, in the February 
1986 slip and fall on the ice in a parking lot while on 
active duty training; right hand and knee, during the April 
1987 softball injury, during active duty training; and his 
left shoulder, during another summer camp training from May 
to June 1987.  There is no indication that the veteran 
suffered any injury to his left wrist, elbow, or hand.  

Although review of the record shows that the veteran later 
developed EMG evidence of ulnar nerve entrapment at the left 
elbow, and sensory decrease which led to operative procedures 
in 1992, there is no competent, probative medical evidence 
relating this diagnosis to any period of active service.  

The veteran had follow-up treatment for his left shoulder in 
August 1987, January 1988 and December 1989.  



Additionally, in October 1992, when the veteran was examined 
for his fitness for duty evaluation, the examiner noted that 
he had surgical scars on both wrists, and that he was 
assessed with decreased sensation in ulnar and median nerve 
distribution in both hands.  The Board finds this report 
particularly probative, because the examiner had both the 
veteran's medical record, and his service records to review.  
Nonetheless, no medical evidence of a relationship between 
the veteran's wrist problems and service is shown.  

There is similarly no competent medical evidence to relate 
this condition to his left shoulder condition.  Again, 
although the veteran may believe it to be the case, a medical 
opinion offering such a nexus is required.  See Espirutu v. 
Derwinski, 2 Vet. App. 492, 494 (1991) (a lay person is 
competent to state that certain 
in-service symptomatology was experienced or witnessed, but 
is not competent to offer a medical opinion as to the cause 
or etiology of the claimed disability.)  

Instead, the probative medical evidence shows a psychiatric 
condition, and that the left wrist and nerve complaints are 
related to one of many periods of time that the veteran did 
not had active service.  

In brief, there is no competent, probative medical evidence 
of record showing that any current chronic left upper 
extremity disorder is due to any period of active service, or 
to a left shoulder disorder.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application, and the claim must be denied.  


VI.  Entitlement to service connection for a bilateral hip 
disorder

A bilateral hip disorder was first denied in a June 1992 RD.  
The veteran also later claimed that a left hip disorder was 
part and parcel of the same 1987 softball injury, and 
perfected a left hip claim at the same time as the left upper 
extremity claims above.  

Although the veteran has reported to medical care providers 
that he landed on his left side during the 1987 softball 
injury, review of the record reveals that the veteran injured 
his right hip and right calf, in the February 1986 slip and 
fall on the ice in a parking lot while on active duty 
training; right hand and left knee, during the April 1987 
softball injury, during active duty training; and his left 
shoulder, during another summer camp training from May to 
June 1987.  There is no indication that the veteran suffered 
any injury to his left hip.  

Specifically, the October 1992 duty for fitness evaluation 
found the veteran's hips to be within normal limits.  
Additionally, although the October 1993 MEB found some 
evidence of mild degenerative change in the bilateral knees, 
none was reported for the veteran's hips.  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  This 
is because Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997);  Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).

The report of the veteran's separation examination only 
reveals arthritis of his knees, there is simply no competent, 
probative evidence to show that a left hip disorder is 
manifested.  

Therefore, the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not for application, 
and the claim is denied.  




ORDER

The petition to reopen the claim for service connection of a 
right hand and wrist disability is denied.  

Service connection for a left knee disorder is denied.  

The claim for a rating higher than 30 percent for the left 
shoulder disorder is denied.

Service connection for a left wrist, hand and elbow disorder, 
characterized as carpal tunnel syndrome, to include on a 
secondary basis as due to the 
service-connected left shoulder disorder, is denied.

Entitlement to service connection for a left hip disorder is 
denied.  


REMAND

Unfortunately, due to the repeated nature of the multiple 
protracted claims, there remain outstanding issues that 
should be remedied prior to BVA review.  The Board thanks the 
RO in advance for its cooperation in this lengthy record.  

First, from the Board's review of the lengthy record, it does 
not appear that an SOC has been issued with respect to an 
issue of a right knee disorder, therefore this claim is 
remanded so that the RO can promulgate such an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Next, the veteran's original claim for a back condition, 
submitted in February 1990, was first finally denied in an 
August 1990 RD.  In June 1994, the veteran's second petition 
to reopen his claim for a back disorder was denied.  Although 
he submitted a January 1995 NOD, and the RO promulgated a 
February 1995 SOC, the Board's review of the record does not 
disclose that a substantive appeal was filed, or that the 
veteran included this issue on his May 1995 VA Form 9.  In an 
April 1995 RD, the RO again denied the veteran's claim.  In 
October 1995, the veteran filed VA Form 21-4138.  However, 
because of the multiple active appeals in varying stages of 
the appellate process, it is not clear to the Board whether 
the RO accepted this as the veteran's notice of disagreement 
to an April 1995 RD that was issued, or whether the RO 
treated this as the veteran's third petition to reopen his 
back claim.  

So that the Board can identify the jurisdiction conferring 
NOD, and identify which rating decision constitutes the last 
final decision from which to review the record for new and 
material evidence, this claim is remanded to the RO, to 
determine whether a VA Form 9 or its equivalent has been 
submitted to June 1994 RD; or whether the October 1995 VA 
Form 21-4138 constitutes a valid NOD to the April 1995 RD, 
(or whether it constitutes a new claim that has been 
perfected), or whether the claim that new and material 
evidence has been received sufficient to reopen a back claim 
is in appellate status at this time.  

Additionally, it appears that a claim for a bilateral leg 
condition, characterized as complaints of numbness in both 
legs, was first finally denied in an August 1990 RD.  The RO 
noted the veteran's SMRs revealed that he was hospitalized at 
a VA facility in February 1986, with an assessment of 
contusions of the right hip and right calf, and that he was 
diagnosed with peroneal nerve contusion, but determined that 
service connection was not established, as the SMRs did not 
show evidence of a current bilateral leg condition that was 
incurred or aggravated by service.  

Subsequently, the veteran's petition to reopen such a claim 
was denied in a January 1993 RD.  The instant appeal appears 
to stem from a May 1995 RD which denied service connection 
for a bilateral leg condition, claimed as a result of the 
initial February 1986 injury, but now referred to as 
symptomatic of "blood clots."  Although the RO 
characterized this as a claim for service connection for a 
vascular condition of both legs, and adjudicated it on a de 
novo basis, the Board must point out that a bilateral leg 
condition was finally denied in the August 1990 RD.  







The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, regardless 
of whether the previous denial was appealed to the Board.  
See generally Jackson v. Principi, 265 F.3d 1366 (2001).  
Thus, the veteran must be given a decision concerning whether 
new and material evidence has been received to reopen this 
claim, prior to Board review, because this initial 
determination affects the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been presented, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The 
RO therefore needs to provide the veteran an appropriate SSOC 
citing the laws and regulations governing petitions to reopen 
and applying these laws and regulations to the specific facts 
of this case.  38 C.F.R. § 19.31 (2001).  And this, in turn, 
will protect the veteran's procedural due process rights and 
prevent him for being unduly prejudiced in his appeal.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie 
v. West, 12 Vet. App. 1 (1998).

Additionally, in the May 1995 VA Form 9 wherein the veteran 
requested a hearing before a Veteran's Law Judge sitting at 
the RO (formally Board Member), the veteran also submitted 
argument on his bilateral leg condition.  It would be helpful 
to the Board if the RO would also clarify the veteran's 
hearing request on this issue at this time.  



Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:


1.  The RO should issue a SOC concerning 
the claim for service connection for a 
right knee disorder.  

2.  The RO should also determine whether 
the claim that new and material evidence 
has been received sufficient to reopen 
the back claim is in appellate status at 
this time, and if so, identify the RD, 
NOD and the veteran's substantive appeal, 
taking any corrective action necessary.

3.  The RO should adjudicate the issue of 
whether new and material evidence has 
been received sufficient to reopen a 
bilateral leg condition, and clarify the 
veteran's hearing request on this issue.   

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


